 



Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT

      Full Name of Employee:           No. of Performance Units
(Restricted Stock Units) Granted:   Date of Grant:       Vesting Schedule:      
    Vesting Date*   No. of Restricted Stock Units Which
Become Vested

 

*   All Restricted Stock Units subject to this Agreement are subject to
accelerated vesting as described in Section 3 below.

     THIS AGREEMENT is entered into and effective as of ___(the “Date of
Grant”), by and between Nash-Finch Company (the “Company”) and you, ___.
     In accordance with a Letter Agreement between you and the Company dated
___, you are to receive an award of Performance Units (referred to in this
Agreement as “Restricted Stock Units”) on the terms and conditions contained in
this Agreement and the Nash Finch Company 2000 Stock Incentive Plan, as amended
(the “Plan”). Each capitalized term used but not defined in this Agreement shall
have the meaning assigned to that term in the Plan.
     The parties hereto agree as follows:
1. Grant of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to you the number of
Restricted Stock Units specified at the beginning of this Agreement (the
“Award”). The Restricted Stock Units subject to this Award will be reflected in
a book account (the “Account”) maintained by the Company, and will be settled in
shares of Common Stock.
2. Normal Vesting. Subject to Section 3, if you remain continuously employed by
the Company, then the Restricted Stock Units will vest as specified in the
Vesting Schedule at the beginning of this Agreement. Upon the vesting of any
Restricted Stock Units, such Units will no longer be subject to forfeiture as
provided in Section 5 and will be settled as provided in Section 4.
3. Accelerated Vesting. Restricted Stock Units then outstanding will vest
immediately and in full upon (i) a Change in Control (as that term is defined in
the form Change in Control agreement filed on form 8-K on March 1, 2007) so long
as (a) you have been continuously employed by the Company through the date
immediately prior to the occurrence of the Change in Control and (b) the grant
has been outstanding for at least six months ; or (ii) the termination of your
employment with the Company due to death or Disability. If your employment is
terminated by the Company without cause, a pro rata portion of the Restricted
Stock Units then outstanding and credited to your Account will immediately vest,
such portion to be determined by multiplying the number of Restricted Stock
Units then outstanding and credited to your account by a fraction

 



--------------------------------------------------------------------------------



 



whose numerator is the number of whole months between the Date of Grant and the
termination date of your employment, and whose denominator is 60.
4. Settlement of Vested Restricted Stock Units. As soon as administratively
practicable following any vesting date, the Company shall distribute to you, in
full settlement of all Restricted Stock Units in your Account that vested on
such vesting date, one share of Common Stock for each Restricted Stock Unit. For
purposes of such settlement, the number of Restricted Stock Units will be
rounded to the nearest whole Restricted Stock Unit, with any fractional
Restricted Stock Unit less than 0.5 disregarded.
5. Forfeiture. If your employment with the Company ends for any reason other
than those specified in Section 3, all outstanding Restricted Stock Units then
credited to your Account that have not vested will be terminated and forfeited.
If your employment is terminated by the Company without cause, all Restricted
Stock Units then credited to your account other than the pro rata portion whose
vesting is accelerated as provided in Section 3 will be terminated and
forfeited.
6. Dividends and Other Distributions.
     6.1 Dividends Payable Other than in Common Stock. If the payment date for a
dividend declared by the Board and payable in cash or in property other than
cash or Common Stock occurs prior to the date your employment with the Company
ends, you will be granted additional Restricted Stock Units pursuant to this
Section 6.1. As of such dividend payment date, you will have credited to your
Account that number of additional Restricted Stock Units determined according to
the following formula:
Dividend value per share x Number of Restricted Stock Units
Fair Market Value
For purposes of this formula:

  •   “Dividend value per share” means the amount of the cash dividend (or the
per share value of any dividend payable in property other than cash) declared
per share of Common Stock for the applicable payment date;     •   “Number of
Restricted Stock Units” means the aggregate number of Restricted Stock Units
credited to your Account as of the applicable dividend record date; and     •  
“Fair Market Value” means the Fair Market Value of a share of Common Stock on
the applicable dividend payment date.

     6.2 Dividends in Common Stock. If the payment date for a dividend declared
by the Company’s Board and payable in Common Stock occurs prior to the date your
employment with the Company ends, you will be granted additional Restricted
Stock Units pursuant to this Section 6.2. As of such dividend payment date, you
will have credited to your Account that number of additional Restricted Stock
Units determined by multiplying the aggregate number of Restricted Stock Units
credited to your Account as of the applicable dividend record date by the number
of shares of Common Stock payable as a dividend on each outstanding share of
Common Stock in connection with such dividend declaration.
     6.3 Treatment of Additional Restricted Stock Units. Any additional
Restricted Stock Units granted under Sections 6.1 or 6.2 are subject to the
terms and conditions of this Agreement and the Plan, and specifically will vest
and be settled, or forfeited, to the extent and at the time that the underlying
Restricted Stock Units to which such additional Restricted Stock Units relate
are subject to vesting, settlement or forfeiture hereunder.

-2-



--------------------------------------------------------------------------------



 



     6.4 Adjustments to Awards. If any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
similar change in the corporate structure or shares of the Company occurs, the
Board, in order to prevent dilution or enlargement of your rights, will make
appropriate adjustment (which determination will be conclusive) in the number of
Restricted Stock Units credited to your Account and/or as to the number and kind
of securities or other property (including cash) subject to the Restricted Stock
Units; provided, however, that any such securities or other property
distributable with respect to the Restricted Stock Units shall be, unless
otherwise determined by the Board, distributed to you in the manner described in
Section 4 and shall, together with the Restricted Stock Units, otherwise be
subject to the provisions of Sections 3 and 5 and the other terms and conditions
of this Agreement.
7. Beneficiary Designation.
     You shall have the right, at any time, to designate any person or persons
as beneficiary or beneficiaries to receive your Restricted Stock Units upon your
death. In the event of your death, settlement of such Restricted Stock Units
will be made to such beneficiary or beneficiaries. You shall have the right to
change your beneficiary designation at any time. Each beneficiary designation
shall become effective only when filed in writing with the Company during your
life on a form prescribed by or approved by the Company. If you fail to
designate a beneficiary as provided above, or if all designated beneficiaries
die before you, then the beneficiary shall be your estate.
8. Miscellaneous.
     8.1 Employment with the Company. Any references in this Agreement to
employment with or by the Company shall be deemed to include employment with the
Company or any parent or subsidiary corporation thereof.
     8.2 Compliance with Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, if any distribution to you hereunder is subject to
the requirements of Section 409A(a)(2)(B)(i) of the Code, then such distribution
will be suspended and not made until after the six-month anniversary of the
applicable vesting date (or, if earlier, upon the date of your death). Any
distribution that was otherwise distributable during the six-month suspension
period referred to in the preceding sentence will be made as soon as
administratively practicable following the six-month anniversary of the
applicable vesting date. The parties agree that other appropriate modifications
shall be made to the Agreement as necessary for any deferred compensation
provided under the Agreement to satisfy the requirements of Sections 409A(a)(2),
(3) and (4) of the Code (including current and future guidance issued by the
Department of Treasury and/or Internal Revenue Service). To the extent that any
provision of this Agreement fails to satisfy those requirements (including any
modifications made by this amendment), the provision shall be applied in
operation in a manner that, in the good-faith opinion of the Company, brings the
provision into compliance with those requirements while preserving as closely as
possible the original intent of the provision and the value of the Agreement to
you. The Company (including any successor) shall propose subsequent amendments
to this Agreement to you if and as necessary to conform the terms of the
Agreement to any such operational modifications.
     8.3 Relationship to Plan and Other Agreements. The Restricted Stock Units
subject to this Agreement have been granted under, and are subject to the terms
of, the Plan. The provisions of this Agreement will be interpreted so as to be
consistent with the terms of the Plan, and any ambiguities in this Agreement
will be interpreted by reference to the Plan. If any provision of this Agreement
is in conflict with the terms of the Plan, the terms of the Plan will prevail.
To the extent any provision of any other agreement between the Company and you
limits, qualifies or is inconsistent with any provision of this Agreement, then
for purposes of this Agreement, the provision of this

-3-



--------------------------------------------------------------------------------



 



Agreement will control and such provision of such other agreement will be deemed
to have been superseded, as if such other agreement had been amended to the
extent necessary to accomplish such purpose.
     8.4 Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.
     8.5 Governing Law. This Agreement and all rights and obligations hereunder
shall be construed in accordance with the Plan and governed by the laws of the
State of Minnesota, without regard to conflicts of laws provisions. Any legal
proceeding related to this Award or Agreement will be brought in an appropriate
Minnesota court, and the parties hereto consent to the exclusive jurisdiction of
the court for this purpose.
     8.6 Amendment and Waiver. Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.
     The parties hereto have executed this Agreement effective the day and year
first written above.

      NASH FINCH COMPANY   EXECUTIVE:       By:           [Name]
[Title]   [Name]

-4-